I dissent. I think that the flagrant misconduct of the district attorney deprived the defendant of a fair trial. Counsel for defendant in his argument asked why the prosecution had not produced the record of births from San Diego County, and invoked the presumption that "higher evidence would be adverse from inferior being produced." (Code Civ. Proc., sec. 1963, subd. 6.) This he had the right to do, and the argument was most appropriate, for I regard record evidence of a birth higher than the mere recollection of a witness. In answer to this argument the district attorney was permitted by the court to declare that at the alleged date of the birth of the prosecutrix there was no *Page 547 
law requiring the registration of births. In this the district attorney was mistaken, but the court ratified the mistake by failing to notice the objection of defendant's counsel. Therefore the defendant was deprived of the benefit of the presumption, which very probably would have turned the scales in his favor. That the jurors did not believe the girl's testimony is evident from the fact that they did not find in accordance with her story that an act of sexual intercourse had been committed. They did believe defendant's account of the happenings in his office. The only question left for them to determine was the age of the girl. There was evidence strongly tending to contradict the girl's mother, and the prosecutrix herself, in that it showed, if believed, statements by them made prior to the trial, that the girl was more than sixteen years of age. The production of the record would have been, therefore, very illuminating to the jury, and the failure to produce it would have probably convinced the jurors that it would fail to corroborate the witnesses for the prosecution. The jurors would have been justified in such a conclusion as a result of the presumption above stated. In this condition of the case the district attorney threw the weight of his official dignity into an erroneous explanation of his failure to produce the record. That the incident deprived the defendant of a clear right to the benefit of the presumption can scarcely be doubted, and that the error was most harmful to him seems to me to be absolutely certain.
I think the judgment should be reversed.
Rehearing denied.